Citation Nr: 1636466	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-10 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a dental condition. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for drug and alcohol abuse.  

3.  Whether new and material evidence has been received to reopen a claim for service connection an acquired psychiatric disorder (previously claimed as a nervous condition).  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  

5.  Entitlement to service connection for degenerative disc disease of the neck.

6.  Entitlement to a compensable rating for residuals of nose fracture with deviated nasal septum, status post surgical correction (also claimed as frequent nose bleeds and breathing problems).  
REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1980 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and March 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board notes that in January 2015, the Veteran submitted a timely notice of disagreement (NOD) with regard to a March 2014 rating decision.  In that rating decision, the RO granted service connection for residuals of fracture to the right wrist and service connection for inguinal hernia, evaluated as 10 percent disabling and as noncompensable, respectively.  The Veteran disagreed with these initial ratings.  While the Veteran has not yet been furnished a statement of the case (SOC) with respect to these issues, as it is clear that the RO is aware of the January 2015 NOD and is continuing to work on the appeal, these issues will not be remanded at this time. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA file reveals VA treatment records dated through May 2012.  The remaining documents in the Virtual VA file are either duplicative of those contained in the VBMS file or are irrelevant to the issues on appeal.

As a final preliminary matter, the issue of entitlement to non-service connected pension has been raised by the record in a March 2011 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder and entitlement to a compensable rating for residuals of nose fracture with deviated nasal septum, status post surgical correction, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a May 2014 correspondence, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that the Veteran was withdrawing the issues of entitlement to service connection for degenerative disc disease of the neck, whether new and material evidence has been received to reopen a claim for service connection for a dental condition, and whether new and material evidence has been received to reopen a claim for service connection for drug and alcohol abuse.  

2.  A September 1986 rating decision denied the claim of entitlement to service connection for an acquired psychiatric disorder (claimed as a nervous condition); the Veteran was properly notified of the adverse outcome in an October 1986 letter and did not file a notice of disagreement to appeal the RO's decision.
 
3.  Evidence received since the September 1986 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for an acquired psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for degenerative disc disease of the neck have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal on the issue of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a dental condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal on the issue of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for drug and alcohol abuse have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The September 1986 rating decision denying service connection for an acquired psychiatric disorder (claimed as a nervous condition) is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 
 
5.  New and material evidence has been received to reopen the service connection claim for an acquired psychiatric disorder.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran's representative submitted a statement received in May 2014, expressing the Veteran's desire to withdraw his appeal as to the issues of entitlement to service connection for degenerative disc disease of the neck, whether new and material evidence has been received to reopen a claim for service connection for a dental condition, and whether new and material evidence has been received to reopen a claim for service connection for drug and alcohol abuse.   As the Veteran has withdrawn his appeals as to these issues, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

II.  Claim to Reopen 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

By way of background, the Veteran's service connection claim for an acquired psychiatric disorder, then claimed as a nervous condition and adjudicated as a neuropsychiatric disorder, was previously denied in the September 1986 rating decision.  The Veteran was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of that decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the September 1986 rating decision became final based on the evidence then of record.   38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

The Veteran seeks to reopen service connection claim for an acquired psychiatric disorder, to include PTSD and major depressive disorder. 

The evidence previously considered at the time of the last final decision (i.e. in September 1986) includes service treatment records, a September 1982 VA examination report, and post service VA treatment records dated through September 1986.  The September 1986 rating decision denied the service connection claim for a neuropsychiatric disorder based on the RO's conclusion that the Veteran had no current diagnosis of a neuropsychiatric disorder.  The RO further concluded that there was no evidence that the claimed acquired psychiatric disorder incurred in service or was diagnosed within the presumptive period.  

Evidence pertaining to the Veteran's claimed acquired psychiatric disorder since the last final (i.e. September 1986) rating decision includes VA treatment records dated through May 2012, additional lay statements as to the etiology of the claimed acquired psychiatric disorders, and a November 2013 DBQ psychiatric examination report.  

Significantly, a May 2010 VA treatment record reflects a diagnosis of mood disorder not otherwise specified (NOS).  A July 2010 VA treatment note reflects a diagnosis of major depressive order.  A September 2010 VA treatment record reflects impressions of "adjustment disorder/anxiety/depression."  The noted diagnoses for major depressive disorder, anxiety, adjustment disorder, and mood disorder were not previously considered and relate to an unestablished fact necessary to prove the claim; namely, whether the Veteran has a current diagnosis for the claimed acquired psychiatric disorder.  As such, the evidence is both new and material, and the Board finds that the reopening of this claim is warranted.


ORDER

The appeal regarding the issue of entitlement to service connection for degenerative disc disease of the neck is dismissed. 

The appeal regarding the issue of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a dental condition is dismissed.  

The appeal regarding the issue of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for drug and alcohol abuse is dismissed.  

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened and, to this extent only, the benefit is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regards to the service connection claim for an acquired psychiatric disorder, the Veteran has alleged suffering from PTSD as a result of various stressors during service, to include a head injury and not being able to see his ill father during his service.  See Statement received in January 2011; See March 2014 Substantive Appeal (via VA Form 9).  The Veteran has also reported that he suffers from depression.  See May 2010 Claim.  

Service treatment records are negative for complaints, treatments or findings of any psychiatric disorder.  Post-service treatment record contains a December 1981 VA treatment record noting that the Veteran was treated for "detoxification from alcohol and drugs," which the Veteran reported had caused "loss of control, decreased tolerance, shakes, [and] blackouts . . . ."  A November 2009 VA treatment note reflects that the Veteran's "PTSD symptoms" included a "[h]istory of a traumatic event [in] 1982 (alcohol related) & 1986 MVA," as well as the Veteran's report of having been "threatened with a weapon and a victim of discrimination" and "repeated memories & feeling cut off from people."   As noted, diagnoses of mood disorder not otherwise specified (NOS) and major depressive disorder are provided in May 2010 and July 2010 VA treatment notes, respectively.  A September 2010 VA treatment note reflects an impression of "adjustment disorder/ anxiety/depression."  While a November 2013 DBQ examiner determined that the Veteran did not meet the diagnostic criteria for PTSD, the examiner did not address the Veteran's report of possible stressor in the November 2009 VA treatment note, specifically, having been "threatened with a weapon and a victim of discrimination."  Furthermore, the November 2013 DBQ examiner did not address any other psychiatric diagnoses documented in the clinical record.  As such, an addendum opinion is necessary to determine the nature and etiology of the noted diagnoses for psychiatric disorders, to include major depressive disorder, mood disorder NOS, adjustment disorder, and anxiety disorder, and to clarify whether the Veteran has or has had PTSD at any point pertinent to his claim (i.e. May 2010) in light of the noted deficiencies above. 

With regard to the increased rating claim for residuals of nose fracture with deviated nasal septum, the Veteran was last afforded a DBQ examination to assess the current nature and severity of his residuals of nose fracture with deviated nasal septum in November 2013.  Given the time period since that examination and possibility of worsening of his disability, the Veteran should be afforded a new VA examination to obtain pertinent information to assess the current nature and severity of his service-connected residuals of nose fracture with deviated nasal septum.  See Snuffer, supra; Caffrey, supra; VAOPGCPREC 11-95 (1995).

The Board notes that the Veteran is presently incarcerated at the Arkansas Department of Correction, and his projected release date is currently unknown.  See July 2016 Report of Incarceration.  VA's ability to provide assistance to incarcerated veterans is limited by the circumstances of the Veteran's incarceration.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Nevertheless, VA adjudicators must "tailor their assistance to the peculiar circumstances of confinement.  [Incarcerated appellants] are entitled to the same care and consideration given to their fellow [appellants]."  Bolton, 8 Vet. App. at 191, quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The AOJ should consult with prison officials in order to determine whether it is feasible for the Veteran to attend a VA examination or have it conducted at the prison.  If neither is possible, the AOJ should request that a medical professional at the correctional facility perform the examination.  If the Veteran remains incarcerated and a medical professional at the correctional facility is unwilling or unable to perform the examination, the AOJ should arrange for the Veteran's claims file to be reviewed by an appropriate VA examiner so as to offer an etiological opinion.

Furthermore, a review of the record shows that there may be relevant Social Security Administration (SSA) records that have not been obtained and associated with the claims file.  In this regard, the Veteran's file contains a November 2009 VA mental treatment record noting that the Veteran relies on his disability benefits from SSA.  It does not appear that the AOJ has attempted to obtain any outstanding SSA records.  As SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claims, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  As such, a remand is necessary in order to obtain all medical records relied upon concerning the Veteran's claim for SSA benefits.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). 

In addition, it is not clear from the current record whether the Veteran receives current treatment for any disability.  As such, the AOJ should contact the Veteran to obtain appropriate authorization so that any such treatment records can be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  Contact SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

3.  After obtaining all outstanding records, return the claims file, to include a copy of this remand, to the November 2013 DBQ examiner for an addendum opinion.  If the examiner who drafted the November 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

a)  The examiner should determine whether the Veteran currently has or has had PTSD at any point relevant to his claim (i.e. May 2010).  

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to personal assault or a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s).

In this regard, the examiner should address the "PTSD symptoms" noted in the November 2009 VA treatment record, to include the Veteran's "[h]istory of a traumatic event [in] 1982 (alcohol related) & 1986 MVA," as well as the Veteran's report of having been "threatened with a weapon and a victim of discrimination" and "repeated memories & feeling cut off from people."   

b)  The examiner should identify all diagnoses of acquired psychiatric disorders other than PTSD.  

In this regard, the examiner is directed to VA treatment notes reflecting diagnoses for major depressive disorder, see July 2010 VA treatment note, mood disorder NOS, see May 2010 VA treatment note, and "adjustment disorder/anxiety/depression," see September 2010 VA treatment note.   

c) For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) such acquired psychiatric disorder was related to the Veteran's military service.

All opinions expressed should be accompanied by supporting rationale.

4.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the current nature and severity of  his residuals of nose fracture with deviated nasal septum.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report must reflect that review was accomplished.  The examiner must conduct any indicated evaluations, studies, and tests. 

As the Veteran is incarcerated, the AOJ should consult with prison officials in order to determine whether it is feasible for the Veteran to attend a VA examination or have it conducted at the prison.  If neither is possible, the AOJ should request that a medical professional at the correctional facility perform the examination.  If the Veteran remains incarcerated and a medical professional at the correctional facility is unwilling or unable to perform the examination, the AOJ should arrange for the Veteran 's claims file to be reviewed by an appropriate VA examiner so as to offer an etiological opinion.  The AOJ must document all efforts to afford the Veteran a VA examination. 

5.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


